MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Dec 14 2015, 9:03 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Gregory F. Zoeller
Wieneke Law Office, LLC                                 Attorney General of Indiana
Plainfield, Indiana
                                                        Richard C. Webster
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Rodger L. Blackburn,                                    December 14, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        11A01-1505-CR-398
        v.                                              Appeal from the Clay Circuit
                                                        Court
State of Indiana,                                       The Honorable Joseph Trout,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        11C01-1411-F5-837



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015   Page 1 of 6
                                            Case Summary
[1]   In this belated appeal pursuant to Indiana Post-Conviction Rule 2, Rodger L.

      Blackburn (“Blackburn”) appeals his conviction for Criminal Trespass, as a Class

      A misdemeanor.1 He presents the sole issue of whether the evidence is sufficient

      to support the conviction. We affirm.



                             Facts and Procedural History
[2]   In 2001, Edward Blackburn (“Edward”), who is Blackburn’s brother, purchased

      land and a residence in Clay County (“the Property”). Blackburn twice assisted

      Edward with roofing work at the Property.


[3]   In 2014, Edward rented the Property to his sister, Angie Hastings (“Hastings”),

      and brother-in-law, Billy Matherly (“Matherly”). Edward prohibited Hastings

      and Matherly from allowing Blackburn on the Property. Nonetheless,

      Blackburn twice came to the Property during Hastings’s tenancy. Although

      Blackburn was advised that he was not allowed on the Property, he remained

      long enough to engage in some conversation with his mother, Debbie

      Blackburn (“Debbie”) without incident.


[4]   On November 2, 2014, Blackburn again came to the Property for the purpose of

      speaking with his mother. They engaged in some conversation on the porch




      1
       Ind. Code § 35-43-2-2. Blackburn does not challenge his conviction for Battery, as a Level 5 felony. I.C. §
      35-42-2-1.

      Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015           Page 2 of 6
      and Debbie went back into the house. She refused to come back outside and

      this angered Blackburn. He began to curse and threaten both Hastings and

      Matherly. Blackburn charged through the door and a fight ensued between him

      and Matherly. During the struggle, Blackburn drew a knife from his pocket and

      stabbed Matherly in the shoulder. Hastings called 9-1-1 and Blackburn fled.


[5]   On November 17, 2014, Blackburn was arrested. He was charged with two

      counts of Battery (one as to Matherly and one as to Hastings)2 and one count

      each of Criminal Recklessness3 and Criminal Trespass. Blackburn was tried

      before a jury and acquitted of the alleged battery upon Hastings. He was

      convicted of the remaining charges. Due to double jeopardy concerns, the trial

      court did not enter judgment upon the Criminal Recklessness conviction.

      Blackburn was sentenced to six years imprisonment for the Level 5 battery

      upon Matherly. He was given a one-year concurrent sentence for Criminal

      Trespass. This appeal ensued.



                                    Discussion and Decision
[6]   Blackburn was charged with violating Indiana Code section 35-43-2-2(b)(1),

      which provides:


                 A person who:




      2
          Hastings had reported to police that Blackburn had kicked her in the stomach.
      3
          I.C. § 35-42-2-2.


      Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015   Page 3 of 6
              (1) not having a contractual interest in the property, knowingly or
              intentionally enters the real property of another person after having
              been denied entry by the other person or that person’s agent[.]

[7]   Subsection (c) provides in relevant part:


              A person has been denied entry under subsection (b)(1) when the
              person has been denied entry by means of:

              (1) personal communication, oral or written;
              (2) posting or exhibiting a notice at the main entrance in a manner
                  that is either prescribed by law or likely to come to the attention
                  of the public; or
              (3) a hearing authority or court order [.]


[8]   The criminal trespass statute’s purpose is to punish those who willfully or

      without a bona fide claim of right commit acts of trespass on the land of

      another. Semenick v. State, 977 N.E.2d 7, 9 (Ind. Ct. App. 2012), trans. denied.

      Blackburn acknowledges that sufficient evidence exists to prove that he did not

      have a contractual interest in the Property, and that he knowingly or

      intentionally entered onto it. He asserts only that the State failed to prove

      beyond a reasonable doubt that his entry occurred after he had been denied

      entry by his sister or her agent.


[9]   When reviewing the sufficiency of the evidence to support a conviction, we will

      consider only the probative evidence and reasonable inferences supporting the

      verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm the

      conviction unless no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt. Id.




      Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015   Page 4 of 6
[10]   The State introduced evidence that the owner and the tenants of the property

       had denied Blackburn entry. Edward testified: “I told [Rodger] I didn’t want

       [him] anywhere on my property.” (Tr. at 10.) Matherly testified that he had

       “told Rodger Blackburn not to come to [the Property]” and that “one of the

       stipulations of us renting the house was [Blackburn is] not to be on the

       property.” (Tr. at 23.) Matherly testified further:


               He’s came [sic] there a couple different times before this incident
               and we’ve told him he’s not to be there, but instead of get in an
               argument and make him leave, he just wanted to talk to his mom
               so we figured all right, let him talk to his mom, get him out of
               here with as much or as less trauma.


       (Tr. at 23.) Hastings corroborated her husband’s testimony:

               The last time he was at my house I told him he wasn’t supposed
               to be there because we would have to leave. We would have to
               move. He wasn’t allowed on the property from my other
               brother[.] . . . In fact we asked him not to come to our house.


       (Tr. at 63, 70.)


[11]   There is sufficient evidence from which the jury could find that Blackburn had

       entered the Property after being denied entry in accordance with Indiana Code

       section 35-43-2-2(1)(c).



                                               Conclusion


       Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015   Page 5 of 6
[12]   Blackburn’s conviction for Criminal Trespass is supported by sufficient

       evidence.


[13]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 11A01-1505-CR-398 | December 14, 2015   Page 6 of 6